           Case 6:20-cv-00419-ADA Document 41 Filed 10/21/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


 COMPUTER CIRCUIT OPERATIONS LLC,

                                Plaintiff             Civil Action No.: 6:20-cv-00419-ADA

                    -against-                                 Jury Trial Demanded

 ACER INC., ACER AMERICA
 CORPORATION, MEDIATEK INC.,
 MEDIATEK USA INC., and FUZHOU
 ROCKCHIP ELECTRONICS CO., LTD.,

                                Defendants


UNOPPOSED MOTION TO STAY DEADLINES AS TO ACER INC., ACER AMERICA
 CORPORATION, MEDIATEK INC. AND MEDIATEK USA INC. AND NOTICE OF
                   SETTLEMENT IN PRINCIPLE

        Plaintiff Computer Circuit operations LLC (“CCO”) respectfully files this Unopposed

Motion to Stay All Deadlines and Notice of Settlement as to Defendants Mediatek Inc. and

Mediatek USA Inc. (collectively, “Mediatek”), and Acer Inc. and Acer America Corp.

(collectively, “Acer”). CCO hereby notifies the Court that CCO and Mediatek have reached an

agreement in principle to settle CCO’s claims as they apply to Mediatek, which, in conjunction

with the settlement-in-principle reached with Rockchip, would also resolve CCO’s claims as to

the remaining Acer defendants. CCO requests that the Court stay deadlines in this action for

thirty (30) days so that appropriate dismissal papers may be submitted. CCO’s counsel have

provided a draft of this motion to Mediatek’s and Acer’s counsel, and have received consent to

this filing.



 Dated: October 21, 2020                           Respectfully submitted,



                                               1
Case 6:20-cv-00419-ADA Document 41 Filed 10/21/20 Page 2 of 3




                                   /s/ Andrey Belenky
                                  Dmitry Kheyfits
                                  dkheyfits@kblit.com
                                  Brandon G. Moore
                                  bmoore@kblit.com
                                  KHEYFITS BELENKY LLP
                                  108 Wild Basin Road South Suite 250
                                  Austin, TX 78746
                                  Tel: 737-228-1838
                                  Fax: 737-228-1843

                                  Andrey Belenky
                                  abelenky@kblit.com
                                  Hanna G. Cohen
                                  (admitted pro hac vice)
                                  hgcohen@kblit.com
                                  KHEYFITS BELENKY LLP
                                  1140 Avenue of the Americas, 9th Floor
                                  New York, NY 10036
                                  Tel: 212-203-5399
                                  Fax: 212-203-6445

                                  Raymond W. Mort, III
                                  Texas State Bar No. 00791308
                                  raymort@austinlaw.com
                                  THE MORT LAW FIRM, PLLC
                                  100 Congress Ave, Suite 2000
                                  Austin, Texas 78701
                                  Tel/Fax: (512) 865-7950

                                  Attorneys for Plaintiff
                                  Computer Circuit Operations LLC




                              2
         Case 6:20-cv-00419-ADA Document 41 Filed 10/21/20 Page 3 of 3




                            CERTIFICATE OF CONFERENCE

       On October 21, 2020, the undersigned counsel conferred with opposing counsel

concerning the relief sought in this Motion, and was advised that opposing counsel did not

oppose this Motion.

                                                               /s/ Andrey Belenky
                                                                 Andrey Belenky




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing document was filed electronically in

compliance with Local Rule CV-5(a) on October 21, 2020, and it was served via CM/ECF on all

counsel who are deemed to have consented to electronic service.

                                                               /s/ Andrey Belenky
                                                                 Andrey Belenky




                                               3
